 In the Matter of KIMBERLY-CLARK CoxroRnTI0NandINTERNATIONALBROTHERHOODOFPAPERMAKERS (AFL) AND INTERNATIONALBROTHERHOODOF PULP, SULPHITE &PAPER MILL WORKERS (AFL)Case No. 13-R,9062.-Decided March 15, 1944Mr. S. Norman Hoe,of Neenah, Wis., for the Company.PathwayGoldberg, by Mr. A. G. Goldberg,of Milwaukee, Wis.,Mr. Rasmus Anderson,of Green Bay, Wis., andMr. Raymond Rich-ards,of Appleton, Wis., for the Pulp Workers.PadwaycCGoldberg, by M71r. A. G. Goldberg,of Milwaukee, Wis.,Mr. Emil A. Noren,of Rothschild, Wis., andMr. Arthur E. Pintin,of Ashland, Wis., for the Paper Makers.Mr. Orval Leffel,ofMenasha, Wis., andMr. Lour Nabbefeld,ofAppleton, Wis., for the Independent.Mr. Seymour J. Spe7man,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed jointly by International Broth-hood of Paper Makers (AFL) and International Brotherhood ofPulp, Sulphite & Paper Mill Workers (AFL), herein respectivelycalled the Paper Makers gild the Pulp Workers, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Kimberly-Clark Corporation, Neenah, Wisconsin, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Robert Ackerberg,Trial Examiner.Said hearing was held at Appleton, Wisconsin, onDecember 21, 1943.The Company, the Paper Makers, the PulpWorkers, and the Lakeview Independent Union, herein called theIndependent, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing theTrial Examiner reserved ruling upon the Company's motion to dis-miss the petition on the ground that its contract with the Independent55 N. L R B No 97521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitutes a bar to a present determination of representatives.Forreasons stated in Section III,infi^a,said motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded anopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGSOFF_^ci1.TITE BUSINESS OF 17IECOMPANYKimberly-Clark Corporation is a Delaware corporation engaged inthe manufacture and sale of various types and grades of paper, pack-ing, insulating, and absorbent materials, and numerous related prod-ucts, at seven mills in the States of Wisconsin and New York. Theinstant proceeding concerns the Badger-Globe and Lakeview mills,two of three mills which the Company operates at Neenah, Wisconsin.At the Lakeview mill, the Company produces paper specialties; at theBadger-Globe mill, it produces asphalt wadding for insulation andasphalt impregnated wadding.The average monthly value of theseproducts is approximately $1,680,000, of which 96 percent representsproducts shipped from the two mills to points outside the State ofWisconsin.Approximately 64 percent of the raw inaterials employedat the two mills is shipped from points outside the State of Wisconsin.We find that the Company is engaged in commerce within the wean-ing of the National Labor Relations ActII.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Paper Makers, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.Lakeview Independent Union is an unaffiliated labor organizationadmitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONOn September 14, 1939, following a hearing and election by secretballot, the Independent was certified by the Wisconsin EmploymentRelations Board as the exclusive bargaining representative of a unitconsisting of all hourly paid employees at the Company's Lakeviewand Badger-Globe mills.Thereafter, the Independent and the Co1n-pany entered into a series of contracts covering said unit.One of such KIMBERLY-CLARK CORPORATION523,contracts was executed in December 1942, and provided for a term,expiring October 1, 1943, with automatic renewal from year to yearthereafter in the absence of a notice of intention to terminate served.by either party upon the other at least 30 days prior to the end of anyterm.Following timely notice by the Independent on August 16,1943, the parties entered into negotiations for a new agreement.OnSeptember 22, between 10 and 10: 30 a. in., a new agreement was exe-cuted to take effect on October 1, the expiration date of the then currentagreement.)However, on September 10, 1943, 12 days before the new contracthad been executed, the Paper Makers wrote to the Company, statingthat it was organizing the Badger-Globe and Lakeview mills, claiminga substantial membership therein, and requesting the Company torefrain from "renewing or negotiating" a contract with any otherlabor organization until the question of representation was resolved.On September 18, the Company replied, stating that it was under_legal obligation to continue recognition of the Independent until itsemployees selected a different representative, and it could not there-fore accede to the Union's request that it refrain from negotiating anew agreement.On September 22, between 10 and 10: 15 a. in., in a telephone conver-sation with Sidney Shattuck, the industrial relations representativeof the Company, Emil Noren, representative of the Paper Makers,made a request for recognition, and on behalf of both the PaperMakers and Pulp Workers, for a conference with representatives ofthe Company.At the hearing, Shattuck first testified that the con-versation had dealt only with the setting of a conference date.Later,lieadmitted that a claim for recognition was made by the PaperMakers.A conference was set for September 25, which fact was con-firmed ,by Rasmus Anderson, representative of the Pulp Workers, ina telephone conversation on the same or the next day in which Ander-son asserted a claim in behalf of the Pulp Workers to represent a sub-stantial number of the Company's employees.The record does notestablish whether these telephone calls preceded or followed the sib s-ing of the agreement.On September -25, Shattuck, Noren, Anderson, and other repre-sentatives of the Company and the two unions, met to discuss recogni-tion.Both Noren and Anderson testified that at the conference ofSeptember 25, they claimed to represent a majority of the employeesat both the Lakeview and Badger-Globe mills. Shattuck. testified1Although the language of this new agreement is not entirely clear as to the effectivedate, the subsequent conduct of the parties indicates that it was intended to go into effecton October 1, 1943A bulletin posted at the mill by the Company recited that the agree-ment went into effect on October 1, 1943, and, at the hearing, an officer of the Independent,testified to the camne effect. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDethat he did not realize that the unions were interested in the Lakeviewmill from anything he learned at the meeting of September 25, or atany time prior to said meeting.However, he subsequently changedthis testimony when confronted with the Paper Makers' letter ofSeptember 10, and the Company's reply of September 18, in whichboth mills are discussed.We find therefore that, at this conference,the unions asserted an interest in both mills.We further find, in viewof the positive testimony of both Noren and Anderson, not directlycontroverted by any witness for the Company,' that the-interest as-serted by the unions at this conference was a claim to represent a ma-jority of the employees at both mills.The unions were not informedat this conference, nor did they have knowledge; it the time, of theagreement executed on September 22, by the Independent and theCompany.The Company contends that the agreement, executed' on September22, 1943, constitutes a bar to a present determination of representa-tives, because, prior'to that date, the Company was not on notice of asufficient claim of interest by the petitioning unions to raise a questionof representation.We are of the opinion that this contention mustbe rejected, for, although the claim of interest embodied in the letterof September 10, may have been insufficient, the subsequent claims ofinterest, asserted prior to the effective date of the new agreement(October 1, 1943), were adequate to raise a question of representation.That the effective date of an agreement, in these circumstances, ratherthan the date of execution is decisive, was determined by the Boardin theFoster-Grantcase.3We there decided that where the automaticrenewal of a contract is prevented by the timely notice of the con-tracting union, notice of conflicting claims of representation givenprior to the effective date of a succeeding contract is sufficiently timely-to prevent the succeeding contract from acting as a bar.We find,therefore, that the agreement executed on September 22, to go intoeffect on October 1, constitutes no bar to a present determination ofrepresentatives.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Paper Makers and the Pulp Workers,jointly, represent a substantial number of employees in the unithereinafter found appropriate.42 Asked whether Noren had, at this conference, claimed to represent a majority of theemployees at both mills, John C Simonich, the Company's acting director of industrialrelations replied : "I do not think so ; I do not think that he stated it in just that way "In reply to the same question, Shattuck stated : "As I recall your comments, Mr Noren, itwas that you claimed a substantial majority in the Badger-Globe Mill, in your category.That was the impression left upon me."3SeeMatter of Foster-Grant Go, Inc, 54 NL. It B 8024The Field Examiner repot ted that the Pulp Workers submitted 227 authorization cardsdated from September 1 to October 0, 1043, and 335 signatures on a petition by employees KIMBERLY-CLARK CORPORATION525We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are, in effect, in substantial agreement on the appropri-ate unit.At the hearing, the Paper Makers and the Pulp Workersamended their joint petition, stating four alternative units.TheCompany and the Independent agreed, and we find, that one of these-a single unit of all hourly paid production and maintenance employ-ees at the Lakeview and Badger-Globe mills, excluding office clericaland supervisory employees is appropriate.This is substantially thesame unit established in the contracts between the Company and theIndependent.The petitioning unions wish to include in the unit boss machine ten-ders (tour foremen), while the Company and the Independent desire;;heir exclusion as supervisory employees.There are three tour fore-:rien at the Badger-Globe mill and six at the Lakeview mill.Theyperform no manual work, but spend their time in instructing andtraining new employees. In each mill, the tour foremen on the nightshift act as superintendents.The recommendations of these employ-eeswith respect to hiring, promotion, and discharge are accordedsubstantial weight.They are paid a salary and have not been in-cluded in the bargaining unit in the past 4 years.We find that bossmachine tenders (tour foremen) are supervisory employees and weshall therefore exclude them from the unit.'The parties agreed that the chief operators in the Kotex, Kleenex,and Delsey departments of the Lakeview mill, the head painter, andthe head loaders, in the engineering and materials department of thesame Inill, should be included in the unit.However, it appears thatall of these employees spend about 75 percent of their time in super-visory work.The chief operators direct the work of from 75 to 150employees; the head painter directs the work of from 6 to 20 employ-ees; and the head loaders direct the work of from 20 to 25 employees.All these employees are paid an hourly wage which is from 5 to 20of the Lakeview mill, dated from November 29 to December 4, 1943, all 582 signaturesappearing to be genuine and originalIle further reported that the Paper Makers sub-mitted a list of members in good standing consisting of 167 names whose application cai dshad been forwarded to the New York office of the InternationalThe list is dated No-vember 12, 1943.Of the 749 names represented on all the evidence submitted, 724 are thenavies of persons appearing on the Company's pay roll of September 29, 1943, which con-tains the names of 1,986 employees in the unit hereinafter found appropriate.The Inde-pendent relied upon its contract to establish its interest in this piocceding.5 SeeMatter of Keniberly-Cla>k Corporation, 54 NL R. B 601, in which similaremployees were found to be supervisory employees and therefore excluded from the unit. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercent higher than the wage of the next most highly paid employeesof their departments.The evidence shows that their recommenda-tions with respect to discharge of employees under their direction areaccorded substantial weight.We find these employees to be super-visors and we shall accordingly exclude them from the unit.The parties are in disagreement with respect to the shipping clerkat Lakeview mill, the petitioners desiring his inclusion.The recorddiscloses that the shipping cleric is paid a salary, has the power to hireand discharge employees, directs the work of from 25 to 30 people,and has been excluded from the Independent's contract unit. It isclear that he is a supervisory employee and we shall exclude him fromthe unit.The Company employs 19 guards at both nulls, whom the Companyand tine Independent wish to include in the unit. It appears that theseguards were sworn into the auxiliary military police, and at one timecarried arms and -wore uniforms.At present, they no longer beararms or wear uniforms, but are still subject to the jurisdiction of theauxiliary military police.It was stated that they would be demili-tarized soon and would then be returned to production and mainte-nance classifications.Inasmuch as the guards are still affiliated withthe auxiliary military police, we shall exclude them from the unit.eWire find that all hourly paid production and maintenance employeesat the Company's Lakeview and Badger-Globe nulls, excluding guardssworn into the auxiliary military police, office clerical employees, tourforemen (boss machine tenders), employees at the Lakeview mill clas-sified as shipping clerk, chief operators of the Kotex, Kleenex, andDelsey departments, head painter, head loaders of the materials andengineering department, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collective-bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESIn accordance with the desire of the petitioning unions, we shallaccord them a place on the ballot as joint participants, and, if they are,selected by a majority of the employees voting in the election here-inafter directed, they will be jointly certified as the single representa-tive of the employee's comprising such unit.Ne shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Election0 SeeMatter of DravaCorporation,52 N. L.R B. 322. KIMBERLY-CLARK CORPORATION527herein,subject to the limitationsand additionsset forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Kimberly-ClarkCorporal iou, Neenah, Wisconsin, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe (late of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11 of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or oil vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by Interna-tional Brotherhood of Paper Makers and International Brotherhoodof Pulp, Sulphite & Paper Mill Workers, jointly, affiliated with theAmerican' Federation of Labor, or by the Lakeview IndependentUnion, for the purposes of collective bargaining,or byneither.,took no part in the consideration of the aboveDecision and Direction of Election.